DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
	In the amendment filed on 3/15/2021, claims 1, 3, 5, 7-9, 11, 13-15, and 17 have been amended. The currently pending claims considered below are claims 1-18.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Kumar (US Publication 2020/0311108 A1) and Lobo (US Publication 2015/0100503) teach analogous art to the instant application, that of searching for business and organizational information. Kumar more specifically teaches analyzing and searching for data and records associated with organizations based on standardization constructs. Lobo more specifically teaches searching for business content 
The feature of processing a search query is disclosed in claim 1, that recites “receiving a search query from a natural language interface, wherein the search query is received within a data context of a user in the organization, wherein the data context of the user is based on a location of the user and a position of the user within the organization; interpreting the search query according to the data context of the user within the organization to identify an intended category of organization information;… and responsive to identifying the page of information, re-indexing the pages of organization information based on the search query, the data context of the user, and feedback from the user regarding search results.”, and similarly in claims 7 and 13. Consequently, independent claims 1, 7, and 13 and dependent claims 2-6, 8-12, and 14-18 are allowable over the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rais (US Publication 2017/0060868 A1)
Ho (US Publication 2017/0132288 A1)
Bidadi (US Patent 10,936,998 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168